Alan C. Page, Associate Justice
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Julian Clifford Janes committed professional misconduct warranting public discipline, namely, knowingly intercepting another person's oral communications by placing a voice-activated recorder in that person's car and failing to withhold taxes and obtain workers' compensation and unemployment insurance for his children's nanny, in violation of Minn. R. Prof. Conduct 8.4(c).
Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), unconditionally admits the allegations in the petition, and, with the Director, recommends that the appropriate discipline is a public reprimand and 2 years of probation.
We have independently reviewed the file and approve the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that:
1. Respondent Julian Clifford Janes is publicly reprimanded;
2. Respondent shall pay $ 900 in costs pursuant to Rule 24, RLPR ; and
3. Respondent shall be subject to probation for 2 years, subject to the following conditions:
a. Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation. Respondent shall promptly respond to the Director's correspondence by its due date. Respondent shall provide the Director with a current mailing address and shall immediately notify the Director of any change of address. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct that may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify respondent's compliance with the terms of this probation.
b. Respondent shall abide by the Minnesota Rules of Professional Conduct.
c. Respondent shall timely file all required state and federal tax returns, including individual and employer withholding returns, and timely pay the taxes due thereon. Respondent shall affirmatively report to the Director, on or before the due date of the required returns, his compliance with filing and payment requirements. Such reports shall include copies of the required returns. On or before the filing deadline, respondent shall provide the Director with copies of all applications for filing extension and proof of approval of such applications. Respondent shall provide all of the documents and information required herein without specific reminder or request.
d. Respondent shall continue to maintain required workers' compensation and unemployment insurance for employees as mandated by federal and state law.
*744e. If the Director determines, in his sole discretion, after 1 year that probation is no longer necessary to ensure respondent is complying with his tax and employment obligations set forth in paragraphs c and d above, the probation may be terminated by filing a stipulation for termination of probation.